Per CURIAM.
The petitioner, being restrained of her liberty, sues out a writ of habeas corpus, praying to be discharged upon the ground that the judgment under which the proceedings were had which resulted in her imprisonment for contempt had been discharged by subsequent proceedings under the insolvent laws of this state. The superior court had jurisdiction to hear and determine this question, and, it would appear, did determine it adversely to the petitioner. If wrong in so doing, it is but error, and petitioner’s remedy, if any, is by appeal. The application is denied, and petitioner remanded to the custody of the sheriff of the city and county of San Francisco.